1    David M. Garland, SBN: 223679
     LAW OFFICE OF DAVID GARLAND
2
     455 Capitol Mall #802
3    Telephone: (916) 366-1069
     Email: dgarland@rocketmail.com
4

5
     Attorney for Defendant,
6    NEREYDA ALVAREZ

7

8                               UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11

12   UNITED STATES OF AMERICA,                  Case No.: 2:19-CR-0231-WBS-7

13                 Plaintiff,

14                                              STIPULATION REGARDING A CHANGE
                                                TO CONDITIONS OF RELEASE
15
     vs.
                                                DATE:
16                                              TIME:
17                                              COURTROOM:
     NEREYDA ALVAREZ,
18
                   Defendant.
19

20

21

22

23
     ///
24
     ///
25
     ///
26

27   ///

28




                                              [1]
1          1. I am the attorney of record for Defendant NEREYDA ALVAREZ.
2
           2. On December 6, 2019, this Court imposed special conditions of release on Ms. Alvarez.
3
           3. The special conditions state Ms. Alvarez must refrain from consuming any alcohol, and,
4
              that she must submit to alcohol testing at her expense.
5

6          4. Pretrial Services recommends the following modifications to the conditions of release.

7             Therefore, the parties stipulate to change Ms. Alvarez’s conditions of release.
8
           5. The parties agree and stipulate, and request that the Court order the following:
9
              a) Terminate condition No. 8: “You must refrain from any use of alcohol or any use of a
10
                  narcotic drug or other controlled substance without a prescription by a licensed
11

12                medical practitioner; and you must notify Pretrial Services immediately of any

13                prescribed medication(s). However, medical marijuana prescribed and/or
14
                  recommended may not be used.”
15
              b) Impose the condition: “You must refrain from excessive use of alcohol or any use of
16
                  a narcotic drug or other controlled substance without a prescription by a licensed
17

18                medical practitioner; and you must notify Pretrial Services immediately of any

19                prescribed medication(s). However, medical marijuana prescribed and/or
20
                  recommended may not be used.”
21

22
              IT IS SO STIPULATED.
23

24   ///

25   ///
26
     ///
27
     ///
28




                                                       [2]
1
                                 PHILLIP A. TALBERT
2
                                 Acting United States Attorney
3

4

5
     DATED: 6/15/2021           /s/ David Spencer
6                                 DAVID SPENCER
                                 Assistant United States Attorney
7

8

9

10   DATED: 6/15/2021            /s/ David M. Garland
                                 DAVID M. GARLAND
11
                                 Attorney for Defendant,
12                               NEREYDA ALVAREZ

13

14

15

16

17                            ORDER
18

19
           IT IS SO ORDERED
20
     Dated: June 23, 2021
21

22

23

24

25

26

27

28




                               [3]
